Citation Nr: 0828489	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-29 355 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include a mood disorder, dysthymia, schizotypical 
personality disorder, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from March 26, 1987 to July 20, 1987.  No 
active duty was performed. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The veteran's claim of service connection for an acquired 
psychiatric disorder was previously denied by the Board in 
June 2007 and the veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In April 2008, 
the veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Remand requesting that the Board's June 2007 decision denying 
the veteran's claim be vacated and remanded.  In an April 
2008 Order, the Court granted the motion and remanded the 
case to the Board for further appellate review.  The case now 
returns to the Board following the April 2008 Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the April 2008 Joint Motion for Remand, the parties agreed 
that the Board failed to provide an adequate statement of 
reasons and bases for not providing the veteran with a 
medical examination or opinion with respect to his claim.  
The parties referenced McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006), and directed the Board to consider whether the 
January 2007 medical opinion submitted by the veteran is 
"evidence establishing that that an event, injury, or 
disease occurred in service" because the examiner reported 
that the veteran experienced severe emotional and physical 
distress while he was in the National Guard.  The parties 
further directed the Board to consider whether the opinion 
was sufficient to establish "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service."  

VA's duty to assist requires VA to provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i);  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

In accordance with the Joint Remand instructions, the Board 
has considered whether a medical examination and medical 
opinion is warranted based on the evidence of record.  The 
Board notes that the medical evidence clearly shows that the 
veteran is currently diagnosed with a psychiatric disorder on 
Axis I.  The Board additionally recognizes the veteran's 
apparent statement to his examiner, as reflected in the 
January 2007 opinion, that he experienced severe emotional 
and physical distress in service and the veteran is 
considered competent to report such experience.  Furthermore, 
the Board concludes that the January 2007 private medical 
opinion sufficiently indicates that the veteran's psychiatric 
disability may be associated with his ACDUTRA service.  In 
consideration of the above, the Board finds that a medical 
examination and medical opinion is warranted in this case.   




Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of his current 
psychiatric disability.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current psychiatric 
disability and associated symptomatology.  
The examiner is also requested to offer an 
opinion as to whether or not the veteran's 
acquired psychiatric disability is at 
least as likely as not related to the 
veteran's ACDUTRA period.  A complete 
rationale for any opinion expressed should 
be provided.  The examiner should confirm 
that the claims folder was reviewed.  

2.  After any additional development 
and/or notification deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




